Case 2:15-cr-00032-SPC-MRM Document 88 Filed 04/27/20 Page 1 of 2 PageID 392



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:15-cr-32-FtM-38MRM

JAMAR BRIONE UNDERWOOD


                                         ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

may conduct the Final Hearing - Revocation of Supervised Release hearing by video

conferencing with Defendant JAMAR BRIONE UNDERWOOD’S consent after he

confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before FRIDAY, MAY 8th, 2020 at NOON, counsel for Defendant

          JAMAR BRIONE UNDERWOOD must file a written notice advising the Court:

             a. whether Defendant, after consulting with defense counsel, consents to

                 proceed with the Final Hearing - Revocation of Supervised Release

                 hearing by video conferencing and by telephone if video is not

                 reasonably available;

             b. why delaying the Final Hearing - Revocation of Supervised Release will

                 result in serious harm to the interests of justice; and

             c. the Government’s position on a videoconference Final Hearing -

                 Revocation of Supervised Release hearing.
Case 2:15-cr-00032-SPC-MRM Document 88 Filed 04/27/20 Page 2 of 2 PageID 393



      (2) If Defendant’s counsel advises that Defendant consents to proceed with the

          hearing by video conferencing, the Clerk is DIRECTED to notice the hearing

          and provide all hearing participants with instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES Act at the

          video conference Final Hearing - Revocation of Supervised Release hearing.

      DONE AND ORDERED in Fort Myers, Florida on this 27th day of April 2020.




Copies: All counsel of record




                                             2
